Citation Nr: 0626663	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a compression fracture at L1, with mild anterior 
wedging at L1 and anterior disc herniation at L1-L2.

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Entitlement to service connection for the residuals of a 
claimed head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from November 1967 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2001 Rating Decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

A rating decision in March 2005 increased the rating 
evaluation from 20 percent to 40 percent and represents a 
partial grant of the benefits sought on appeal.  Applicable 
law mandates that when an appellant seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See A.B. v. 
Brown, 6 Vet. App. 35 (1993).  As such, the veteran's claim 
for an increased evaluation remains in appeal.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

Specifically, VA's duty to assist has not been satisfied.  In 
a statement submitted by the veteran in May 2006, the veteran 
indicated he was being treated by a neurosurgeon, E. Akeyson, 
M.D in New Haven, Connecticut.  In another statement, also 
dated in May 2006, the veteran indicated he was scheduled to 
see a neurologist at the VA Medical Center in West Haven, 
Connecticut.  During the June 2006 Board hearing, the veteran 
again indicated he was seen by a neurosurgeon.  Records of 
E.A., MD, are not associated with the claims file, nor are 
there updated records from the West Haven VA Medical Center.  
Treatment records of a neurosurgeon are plainly relevant and 
should be obtained.

In its March 2005 rating decision, the RO observed that 
medical evidence indicated the veteran had radiating symptoms 
of the lower extremities, and that electomyographic testing 
confirmed L5-S1 radiculopathy.  While the RO found that the 
veteran was not in receipt of service connection for a 
disability of the L5-S1 region, the veteran has been 
diagnosed with disc herniation, and the source of the 
radiating symptoms is unknown.  Because it is well-settled 
that in its decisions, VA may not rely upon its own 
unsubstantiated medical opinion, a clarifying medical 
examination will be obtained.  Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Evidence of record also reflects the veteran also applied for 
entitlement to service connection for a cervical spine 
condition and service connection for a head injury.  These 
matters were addressed by a June 2005 rating decision, and 
the veteran was notified by letter dated June 18, 2005.  

In a statement dated on June 9, 2006, but undated as to 
receipt, the veteran filed a Notice of Disagreement with 
respect to these claims.  A Statement of the Case has not 
been issued, and will be directed upon remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for residuals 
of compression fracture L1 with mild 
anterior wedging L1 and anterior disc 
herniation at L1-L2.  The RO/AMC should 
then obtain and associate with the claims 
file any records identified by the 
veteran that are not already associated 
with the claims file.  The veteran should 
be specifically asked to complete an 
authorization for release of medical 
records for the treatment he received 
from E. Akeyson, M.D.  

2.  The RO/AMC should request updated 
medical records from the West Haven 
Connecticut VA Medical Center and 
associate these records with the claims 
file. 

3.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the requested 
examination. All diagnostic tests deemed 
necessary by the examiner should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. The examiner 
should identify all residuals 
attributable to the veteran's lumbar 
spine degenerative disc disease.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  The examiner is also requested 
to report as to whether symptoms of L5-S1 
are attributable to, or distinguishable 
from, the L1-L2 back disorder.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. The examiner 
should provide an opinion on whether the 
symptomatology described by the veteran 
is compatible/consistent with the prior 
examinations and MRI findings.
  


4.  The RO/AMC should issue a Statement 
of the Case with respect to the claims of 
entitlement to service connection for a 
neck condition and a head injury.  The 
veteran should clearly be advised of the 
need to file a Substantive Appeal with 
respect to these two issues should he 
desire to continue his appeal.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

